Title: Contract for a Loan with Jean de Neufville & Fils, 1 March 1781
From: Adams, John
To: Neufville, Jean de, & Fils (business)




1 March 1781


I the Subscribed John Adams, of Braintree in the County of Suf­folk, in the State of Massachusetts in North America Esquire and Minister plenipotentiary of the United States of North America And According an Copy Authenticq and Translation of my original Commission or power deponed by Me under the Notary Anthony Mylius Especially Named and Authorized by the said States of North America being Assembled in a General Congress for to be their Agent for to Negotiate a Loan at the benefit of the said States with any person or persons States or Companys, the said States having promised to ratify and Confirm in good faith all what shall be done in this Matter or in that what by any means is relative to it.
So I have Concluded to Negociate a Loan in my said Quality in the name and at the benefit of the said United States of North America in the following Manner and to fix the Amount of the said Loan a Sum of a Million Holland Current Money and such in One Thousand Obligations Containing in the Capital One Thousand Gilders Each at the Interest of Five percent Yearly, to be reckoned from the first day of March of this Year 1781.
And that the said Capital is to be reimbursed and restituted in five terms Successively, to wit: Two hundred of this Obligations shall be Amortized at the End of the tenth Year after the date hereof and thus on the first of March of the Year 1791. And further at the end of every One of the then first Successively four Years a like number of Two hundred Obligations, So that at the end of the fourteenth Year and thus on the first of March 1795 this Loan shall be restituted and repaid in all.
Before the end of the tenth Year the said one Thousand Number of these Obligations shall be done together in a Box and then drawn out of the said Box in the presence of a Notary Publick and witnesses Two hundred Numbers which said Two hundred Numbers or Obligations so being drawn out are to be reimbursed when falls due together with the Intrest money due thereon And shall before the end of every one of the then first following Four Years be drawn again out of the said Box in the same Manner a Like Number of two hundred Numbers of Obligations that are not reimbursed for to be reimbursed and the Intrest money due thereon to be paid when falls due And in every Year three Monts before the time of falling due shall be Notified by the publick Newspapers what numbers are drawn out for to be reimbursed and repaid in that Year; The Intrest money is to be paid at the end of every Six months on Coupons or promissions in printing and for that purpose shall be given by each of the said Obligations twenty eight of the said Coupons or promissions Con­taining each Twenty five Gilders, and in the last eight of the said Coupons or promissions shall be inserted, Provided the Number of this Obligation is not drawn Out and declared Redeemable.
Thus I the Subscribed John Adams Esquire do hereby Acknowledge in my said quality and in the name and behalf of the United States of North America, the said States to be well and truly indebted on the beforestanding Conditions and that hereafter following, to ............... a Sum of One Thousand Gilders Holland Current Money received to my Satisfaction by Messrs. John de Neufville and Son of Amsterdam Merchants as being thereto Authorised by these presents by Me in my said Quality as also to Contrasign the said One Thousand Obligations and Coupons or promissions of the Intrest, for to prevent all Counterfeiting or falsifying And I the Subscribed in my said Quality do hereby expressely desist of all Benefitions of Law Especially of the exception Non Numeratae pecuniae, And I do hereby promise in my said Quality and in the name and in the behalf of the United States of North America to restitute and repay the said Sum of One Thousand Gilders Holland Current Money to ......... or to the bearer of this on the end of one of the last five Years of that fourteen Years this loan shall Continue, to wit: in that Year the Number of this Obligation shall be drawn out and thus not before the end of the Tenth Year and also not after the end of the fourteenth Year; And the reimbursement of the said Sum and the payment of the Interest money shall be done promptly till the reimbursement of the Capital against the restitution of this Obligation and the Coupons or promissions of Interest, that then shall be still belonging thereto, at the house of Messrs. John de Neufville and Son of Amsterdam their Heirs or Successors.
For the Security of this whole Loan and particularly of this Obligation I the Subscribed John Adams Esquire in my beforementioned Quality and in the name and on the behalf of the said United States of North America do hereby bind the said United States Jointly and every one of the Same Separately and also all the Lands and Goods, Revenues and products of the same, Imports and Taxes already laid and raised and further to lay and to be raised in the Same, and thus of all the thirteen states of North America Jointly and of every one of them in Solidum for the whole, I the Subscribed thereto expressely desisting of the benefition Divisionis, also de duobus vel pluribus reis debendi, Signifying dividing of Debt, and that two or more being indebted together every one of the same is Obliged only for his Share; Obliging Me in my said Quality and in the name and on the behalf of the said United States the Amounts of the Interest money, and of the reimbursements that are to do from time to time of the whole Loan and particularly of this Obligation, shall be remitted to the said Messrs. John de Neufville and Son their Heirs or Successors in good Bills of Exchange, Products of North America or in ready Money without deduction or diminution and in due time. And this Obligation shall never be Liable to any Charges or Taxes already laid in the said United States or any of the same or further to lay, Notwithstanding any War, Hostilitys or Breach might be Caused between the said States or any of the same on the one part and the States of this lands on the other side (that God forbid) And shall therefore the payment of the principal or Interest of this Obligation Never might be hindered or delayed in no manner and by No Means Promising in the name and thus for the said united States by them or on their behalf or any of the Same particularly shall never be Accepted or Concluded whether by the Making of any peace or otherwise any Convention or Treaty in Secret or Publick, whereby the performance of this should by prejudiced or wherein should be stipulated any thing in the Contrary of this; No but that in all Cases the Intrest money shall be paid and the principal reimbursed without any exception.
And I the Subscribed do hereby further promise and Oblige myself in my said Quality, this my engagement shall be ratified and Confirmed by the beforementioned United States Assembled in Congress, as Soon possible; Which Ratification shall be delivered to Messrs. John de Neufville and Son And deponed for the ease of the Lenders under the Notary Anthony Mylius where that Ratification together with the Authenticated Copy of the translation of my Original Commission or power shall remain untill the beforementioned Loan shall be reimbursed and repaid entirely.
In witness of truth I have Signed this with my own hand in my said Quality and thus in the name and on the behalf of the said United States of North America (after I had received and read an Authenticated Translation thereof,) In Amsterdam the first day of March in the Year of Our Lord One Thousand Seven hundred and Eighty One.
 
Contrasigned
I the Subscribed Notary do hereby Certify the beforestanding Obligation is duly registered by Me, And that I Notary have Signed no more of the beforementioned Obligations than One thousand, Containing each a Sum of One thousand Gilders and being Numbred from No. 1 till 1000, and that the Authenticated Copy and Translation of the above mentioned Commission or power are remaining under Me Notary
